RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
Thomas R. Philpot                                     DISCIPLINARY COMMISSION
St. John, Indiana                                     G. Michael Witte, Executive Secretary
                                                      David B. Hughes, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________

                                             In the
                           Indiana Supreme Court
                             _________________________________

                                     No. 45S00-1304-DI-224

IN THE MATTER OF:

THOMAS R. PHILPOT,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                             _________________________________

                                                                          May 19 2015, 9:40 am
                                           May 19, 2015

Per Curiam.


       We find that Respondent, Thomas Philpot, engaged in attorney misconduct. For this
misconduct, we conclude that Respondent should be suspended from the practice of law in this
state for at least four years without automatic reinstatement.


       Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court
Disciplinary Commission and Respondent have submitted for approval a “Statement of
Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed
discipline. The Respondent’s 2001 admission to this state’s bar subjects him to this Court’s
disciplinary jurisdiction. See IND. CONST. art. 7, § 4. The Court approves the agreement and
proposed discipline.
                                          Stipulated Facts


          In September 2011, Respondent was charged in the United States District Court for the
Northern District of Indiana with three counts of mail fraud and two counts of theft from a
federally-funded program, all felonies. In August 2012, Respondent was convicted by a jury on
all counts. After post-trial proceedings, Respondent was adjudicated guilty on the jury’s verdicts
as to two counts of mail fraud and one count of theft. Respondent’s convictions were affirmed
on appeal. U.S. v. Philpot, 733 F.3d 734 (7th Cir. 2013), reh’g and reh’g en banc denied.
Respondent’s convictions resulted from his use of federal funds to pay himself impermissible
bonuses in connection with work he performed in his capacity as the elected Clerk of Lake
County, Indiana.


          Respondent has been under an order of interim suspension in this matter since June 15,
2013. See Matter of Philpot, 988 N.E.2d 263 (Ind. 2013).


          The parties agree that by committing criminal acts that reflect adversely on his honesty,
trustworthiness, or fitness as a lawyer, Respondent violated Indiana Professional Conduct Rule
8.4(b).


          The parties cite no facts in aggravation. The Court, however, finds in aggravation that
Respondent was an elected official who betrayed the public trust and violated both his oath of
office and the oath of attorneys.       The parties cite the following facts in mitigation:     (1)
Respondent’s lack of prior discipline; (2) Respondent’s cooperation with the Commission’s
investigation and prompt reporting of criminal charges against him; and (3) Respondent’s
repayment with interest of the monies in question prior to the filing of criminal charges against
him.


                                     Discussion and Discipline


          Our analysis of appropriate discipline entails consideration of the nature of the
misconduct, the duties violated by the respondent, any resulting or potential harm, the



                                                  2
respondent’s state of mind, our duty to preserve the integrity of the profession, the risk to the
public should we allow the respondent to continue in practice, and matters in mitigation and
aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).


       In the current case, Respondent and the Commission propose that Respondent receive a
suspension from the practice of law for a period of at least four years, without automatic
reinstatement, effective on the date the conditional agreement is accepted. Concluding that this
is appropriate discipline under the circumstances, the Court approves the proposed discipline.


                                           Conclusion


       The Court concludes that Respondent violated the Indiana Rules of Professional Conduct
by committing crimes that reflect adversely on his honesty, trustworthiness, and fitness as a
lawyer. For Respondent’s professional misconduct, the Court suspends Respondent from the
practice of law in this state for a period of not less than four years, without automatic
reinstatement, beginning on the date of this opinion. At the conclusion of the minimum period of
suspension, Respondent may petition this Court for reinstatement to the practice of law in this
state, provided Respondent pays all applicable fees and costs, fulfills the duties of a suspended
attorney, and satisfies the requirements for reinstatement of Admission and Discipline Rule 23(4)
and (18). Reinstatement is discretionary and requires clear and convincing evidence of the
attorney’s remorse, rehabilitation, and fitness to practice law. See Admis. Disc. R. 23(4)(b).


       The costs of this proceeding are assessed against Respondent.          The hearing officer
appointed in this case is discharged.


All Justices concur except Rush, C.J., and Dickson, J., who dissent, believing Respondent should
be disbarred.




                                                 3